Exhibit 10.4B

XOMA Ltd.

Bonus Compensation Plan

 

I. Introduction and Summary.

This document describes the XOMA Ltd. (“XOMA” or the “Company”) Bonus
Compensation Plan (the “Plan”), as approved by the Company’s Board of Directors
(the “Board of Directors” or the “Board”). The Plan became effective on
January 1, 2007, subject to Board and shareholder approval, [both of which took
place on May 22, 2007]. Subject to the ability of the Board of Directors to
terminate the Plan at any time, the Plan applies to fiscal years ending
December 31, 2007 and each December 31 thereafter.

All employees having the status of “Employee” on January 1 of a particular Plan
Period and who are not eligible to participate in XOMA’s Management Incentive
Compensation Plan (the “MICP”) or CEO Incentive Compensation Plan are eligible
to participate in the Plan for that Plan Period and, depending on the
performance of the Company, earn incentive compensation (“Incentive
Compensation”). (Article III contains the definitions of certain terms not
otherwise defined in the places where such terms first appear in the Plan.) The
CEO shall designate those eligible employees who will participate in the Plan.
New employees joining XOMA during a Plan Period, who thereby meet the
eligibility criteria for participation in the Plan, will be considered at the
discretion of the CEO for participation in the Plan on a pro rata basis. The CEO
will not participate in the Plan.

After the conclusion of each applicable Plan Period, the Board of Directors and
the Compensation Committee of the Board of Directors (the “Compensation
Committee”) will make a determination as to the performance of XOMA and Plan
participants in meeting Company Objectives. Prior to the commencement of each
Plan Period, the Board of Directors acting on the advice of the Compensation
Committee, will establish a target Incentive Compensation pool (“Target
Incentive Compensation Pool”). The Target Incentive Compensation Pool will be
expressed as a percentage of the aggregate annual Base Salaries of all
participants in the Plan for the applicable Plan Period. Awards to individual
participants will vary depending on (1) the achievement of Company Objectives;
(2) the size of the Target Incentive Compensation Pool; and (3) the individual’s
Base Salary. Awards may be lower than the Target Incentive Compensation Pool on
the basis of the calculation of the extent to which XOMA’s Company Objectives
have been met. Awards to individuals who are subject to, but fail to meet, a
Company-initiated performance improvement plan may also be reduced or
eliminated.

Individual awards will be granted in cash and common shares of XOMA based on the
average market value of the common shares for the ten trading days prior to the
date of the award. Each award will be comprised of 50% cash and 50% in
fully-vested common shares of XOMA based on the market value formula set forth
above. The distribution date of awards under the Plan for each Plan Period will
be the same for all participants and is expected to be set



--------------------------------------------------------------------------------

no later than the March 15 immediately following the end of such Plan Period.

Questions concerning the Plan should be forwarded to the Vice President of Human
Resources. In all instances, the written provisions of the Plan and other
determinations of the Compensation Committee and the Board of Directors shall
govern and be final.

 

II. Purposes.

To build a company team that will achieve XOMA’s goals and objectives, to
recognize individual efforts, to attract and retain highly motivated individuals
and to encourage outstanding performance and contributions to XOMA.

 

III. Definitions.

For the purpose of the Plan, the following definitions will apply:

 

A. Base Salary. The term “Base Salary” means an individual’s total base salary
in each Plan Period before any deferred tax reductions, including overtime and
shift differential pay, but excluding moving allowances, participation in
clinical studies, incentive or bonus payments, imputed income due to fringe
benefits such as group insurance plans, and other compensatory items of this
type.

 

B. Company Objectives. The term “Company Objectives” means that list of company
objectives approved from time to time by the Board of Directors in its sole
discretion for each Plan Period. The objectives may be based on financial goals,
scientific or commercial progress, profits, return on investments or any other
criteria established by the Board of Directors.

 

C. Employee. The term “Employee” means any individual on the XOMA payroll
rendering services for XOMA whose normal work week is 30 hours or more
(excluding consultants, advisors, and other similar individuals providing
services to XOMA).

 

D. Plan Period. Subject to Article VI, the term “Plan Period” means the fiscal
period from January 1 to December 31, 2007 and, thereafter, each fiscal year
ending December 31.

 

E. Plan Term. Subject to Article VI, the term “Plan Term” means the period
commencing on January 1, 2007 and continuing until the termination of the Plan
by the Board of Directors.

 

-2-



--------------------------------------------------------------------------------

IV. Plan Mechanics.

 

A. Eligibility. All Employees having status as such on January 1 of a particular
Plan Period and who are not eligible to participate in the MICP or XOMA’s CEO
Incentive Compensation Plan are eligible for participation in the Plan for such
Plan Period. The CEO shall designate in writing the employees who will
participate in the Plan. An individual who becomes an Employee who meets the
eligibility criteria for participation in the Plan after the beginning of a Plan
Period will be considered by the Compensation Committee or the CEO, as the case
may be, for participation in the Plan and, if designated in writing to
participate, such Employee will have her/his award pro rated as of the date of
eligibility determined by the Compensation Committee or the CEO, as the case may
be. An Employee participating in the Plan who becomes eligible to participate in
the MICP during a Plan Period will remain eligible to receive an award under the
Plan for that portion of such Plan Period preceding the date such Employee first
became eligible to participate in the MICP.

 

B. Length of Plan. Subject to Article VI, the Plan will be effective for the
Plan Term.

 

C. Incentive Plan.

 

  1. Determination of Amounts Available for Incentive Compensation.

a. Prior to the commencement of each Plan Period (or, with respect to the 2007
Plan Period, prior to or upon receipt of Board and shareholder approval of the
Plan), the Compensation Committee acting on behalf of the Board of Directors in
its sole discretion will determine the Target Incentive Compensation Pool. As
soon as practicable after the end of each Plan Period, the Compensation
Committee will determine whether and to what extent the Company Objectives have
been met. If a determination is made that XOMA has not met the Company
Objectives to the extent required, the Compensation Committee may decline to
award any Incentive Compensation.

b. Each year during the Plan Term, the Required Minimum Company Objective
Percentage will be 70%.

c. The Target Incentive Compensation Pool is expressed as a percentage of the
aggregate annual Base Salaries of the participants in the Plan. The final
Incentive Compensation pool (“Final Incentive Compensation Pool”) will be
determined by utilizing the method of calculation of the extent to which XOMA’s
Company Objectives have been met for the applicable Plan Period as set forth in
this Article IV.

 

  2. Calculation of Individual Incentive Awards.

a. It is the intention of the Compensation Committee and the Board of Directors
that awards to participants shall vary depending on: (1) the extent of
collective achievement of Company Objectives; and (2) each participant’s Base
Salary.

 

-3-



--------------------------------------------------------------------------------

b. The bonus opportunity range for participants in the Plan expressed as a
percentage of Base Salaries at the beginning of a Plan Period is as follows:

 

Minimum    Target     Maximum   2.5%    5 %   7.5 %

c. If the Company’s target results are achieved, the Target Contribution
Percentage is awarded. If results between the target and the upper limit
scenario are achieved, the Target Contribution Percentage is increased
proportionately up to a maximum of 150% of the Target Contribution Percentage
(the “Maximum Percentage Limitation”). No percentage contribution in excess of
the Maximum Percentage Limitation will be awarded. Alternatively, if target
results are not met but results greater than the lower limit scenario are
achieved, the Target Contribution Percentage will be decreased proportionately
to a minimum of 50% of the Target Contribution Percentage. Achievements below
the lower limit scenario will result in a 0% contribution from the applicable
Company Objective.

d. The Company’s performance will be rated as soon as practicable following the
conclusion of the applicable Plan Period in the exercise of the sole discretion
of the individual or group indicated below. The payout percentages are based
solely on the Company’s performance and outstanding performance by an individual
will not result in an above target payout.

e. Individual awards to any Employee who (i) at any time during the applicable
Plan Period is subject to a Company-initiated performance improvement plan, and
(ii) fails to achieve the objectives set forth in such performance improvement
plan within the time period prescribed therein may be reduced or eliminated in
management’s discretion. Determination of awards for any Employee who continues
to be subject to such a performance improvement plan after the end of the
applicable Plan Period will be deferred until after the time period prescribed
in such plan for achievement of its objectives.

f. The total value of all awards made for the applicable Plan Period will not
exceed the amount of the Final Incentive Compensation Pool determined for that
Plan Period.

 

  3. Awards to Participants.

a. Approval. All awards will be approved following the end of a Plan Period by
the Compensation Committee acting on the advice of the Board of Directors and
the CEO.

b. Distribution of Incentive Awards. The distribution dates for awards will be
established by the Board of Directors acting on the advice of the Compensation
Committee. It is expected that distributions will normally be made in March of
the succeeding year of the applicable Plan Period.

 

-4-



--------------------------------------------------------------------------------

c. Taxes and Withholding. Each participant will bear any Federal, state, and
local taxes accruing with respect to any award under the Plan. As required by
law, XOMA will withhold in cash from any distributions amounts required for
Federal and state withholding tax purposes. With respect to awards in common
shares, arrangements for the payment of withholding tax in cash satisfactory to
XOMA must be made prior to the date of any distribution.

d. Termination of Participation.

i. Subject to other provisions hereof, if a participant’s employment is
terminated for any reason, or for no reason, on or before December 31 of any
Plan Period, such participant shall forfeit all rights to Incentive Compensation
as yet unpaid pursuant to the Plan.

ii. If an Employee changes employment status from full-time to part-time (less
than 30 hours per week), any such change will terminate participation in the
Plan and all rights to payments awarded for any Plan Period but payable in
subsequent years, unless the CEO determines in her/his sole discretion, that
such Employee should continue to participate.

iii. A participant may elect to withdraw, without prejudice, from the Plan at
any time.

e. Eligibility for Distribution. Subject to other provisions hereof, a
participant must also be an Employee of the Company continuously from the
conclusion of any Plan Period up to and including the date of distribution of
the award to be eligible to receive such distribution.

f. Change in Control Exception. Notwithstanding any other provision hereof, if
within one year after a “change in control” (as defined below), a participant’s
employment with XOMA is involuntarily terminated other than for cause, then all
awards authorized but not yet distributed to such participant shall be
distributed to such participant.

For the purposes of this subsection, a “change in control” shall have occurred
if any person (as defined in Section 13 of the Securities Exchange Act of 1934,
as amended) acquires shares of voting capital shares, (other than directly from
XOMA) and thereby becomes the owner of more than 20% of XOMA’s outstanding
shares of voting capital shares (on a fully diluted basis) or XOMA enters into a
merger, amalgamation or other consolidation (other than one in connection with a
voluntary change of corporate domicile or similar reorganization or
recapitalization transaction) in which the shareholders of XOMA (as determined
immediately prior to the merger, amalgamation or other consolidation) do not own
at least 50% of the outstanding shares of voting capital shares of the surviving
or continuing entity after the merger, amalgamation or other consolidation.
Solely for the purposes of the foregoing, a termination shall be deemed to have
been made for “cause” in the event a participant is terminated for any of the

 

-5-



--------------------------------------------------------------------------------

following reasons:

i. the participant’s continued failure to substantially perform her or his
duties with XOMA, or

ii. gross misconduct.

g. Death of a Participant. In the event of the death of a participant while an
Employee after the completion of any Plan Period but prior to the distribution,
the award will be made as soon as practicable to the deceased participant’s
beneficiary as indicated on the participant’s group insurance enrollment card.

 

V. No Right to Employment.

Nothing in the Plan shall give any participant the right to continued employment
by XOMA. Furthermore, under XOMA policy, employment at XOMA is “at will” and can
be terminated at any time by either party, with or without cause and with or
without notice.

 

VI. Plan Modification.

The Plan may be modified or terminated by the Board of Directors at any time.

 

VII. Miscellaneous.

 

A. Nontransferability. Awards shall not be transferable by a participant except
by will or the laws of descent and distribution and shall be exercisable during
the lifetime of a participant only by such participant or his or her guardian or
legal representative. A participant’s rights under the Plan may not be pledged,
mortgaged, hypothecated, or otherwise encumbered, and shall not be subject to
claims of the participant’s creditors.

 

B. Unfunded Status of Awards. The Plan is intended to constitute an “unfunded”
plan of incentive compensation. With respect to any payments not yet made to a
participant pursuant to an award, nothing contained in the Plan or any Award
shall give any such participant any rights that are greater than those of a
general unsecured creditor of XOMA.

 

-6-